Citation Nr: 0414669	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-51 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to herbicides during service.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as due to exposure to herbicides during 
service.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

As discussed in the following portion of this decision, the 
issue of entitlement to service connection for PTSD is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A skin disorder was not present during the veteran's 
military service and is not shown to be related to exposure 
to herbicides during service.

2.  A respiratory disorder was not present during the 
veteran's military service and is not shown to be related to 
exposure to herbicides during service.

3.  A January 1989 Board decision denied service connection 
for an acquired psychiatric disorder (schizophrenia).

4.  The evidence received since the January 1989 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's acquired 
psychiatric disorder claim.

5.  A November 1993 Board decision denied service connection 
for PTSD.

6.  The evidence received since the November 1993 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's PTSD 
claim.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A respiratory disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  The January 1989 Board decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002).

4.  Evidence received since the January 1989 Board decision 
is not new and material, and the veteran's claim of service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

5.  The November 1993 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).

6.  Evidence received since the November 1993 Board decision 
is new and material, and the veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in April 2003 informed the 
veteran of the information and evidence he needed to submit 
to substantiate his claims, as well as VA's development 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  While strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA records.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As no skin or respiratory disability 
was noted during service or until some two decades 
thereafter, the Board finds that scheduling the veteran for a 
VA examination is not necessary in this case.  As such, the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

I.  Skin and respiratory disability claimed as due to 
exposure to herbicides

The veteran is seeking entitlement to service connection for 
skin and respiratory disabilities that he contends he 
developed as a result of exposure to herbicides during his 
service in Vietnam.

Service medical records contain no complaints or treatment 
related to a skin or respiratory disability.  The veteran's 
February 1970 service separation examination revealed no skin 
or respiratory disability.  The veteran specifically denied 
any skin or respiratory disability on the medical history 
portion of his February 1970 service separation physical.

The veteran underwent a VA examination in April 1970 
(approximately two months following service).  The veteran's 
skin and respiratory system were evaluated as normal.  The 
same results were noted on a May 1982 and October 1990 VA 
examination.  Private medical records beginning in 1995 noted 
eczema and findings suggestive of COPD.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's skin disability (eczema) 
and respiratory disability (COPD).  38 C.F.R. §§ 3.307, 
3.309.  Further, the veteran has presented no competent 
medical evidence causally linking his eczema or COPD to 
exposure to Agent Orange in service.  Combee v. Brown, 34 F. 
3d 1039 (Fed Cir. 1994).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his skin and respiratory 
disability that manifested themselves essentially two decades 
following service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claims.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determination for the veteran's 
service connection claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

The Board notes that throughout the discussion of this issue, 
references to an acquired psychiatric disorder are intended 
by the Board to exclude PTSD.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (June 1996), the 
earlier version of the law remains applicable in this case.

The veteran's claim of service connection for an acquired 
psychiatric disorder was denied by a January 1989 Board 
decision.  At the time of the January 1989 Board decision, 
the evidence consisted of service medical records, private 
medial records, and VA treatment records.  Service medical 
records reflect no treatment for or complaints of a 
psychiatric disability.  The records indicate that the 
veteran was first diagnosed with a psychiatric disability in 
1978.

The January 1989 Board decision denied entitlement to service 
connection for a psychiatric disability on the basis that a 
psychiatric disorder was not present during service or for 
many years thereafter.

The evidence added to the claims file since January 1989 
consists primarily of records reflecting that the veteran 
suffers from schizophrenia.  The additional evidence 
submitted since the January 1989 Board decision is not 
material, in that it does not bear directly and substantially 
upon the specific matter under consideration, i.e., it does 
not show that the veteran suffers from a psychiatric disorder 
that was incurred in or aggravated by his military service.  
The newly submitted records simply show that the veteran has 
a current psychiatric disorder.  Such findings, however, are 
neither new nor material, as such findings were previously of 
record.

With respect to the veteran's psychiatric disability being 
the residual of exposure to Agent Orange, the Board notes 
that disorders which have been positively associated with 
Agent Orange do not include any of the veteran's psychiatric 
disabilities.  38 C.F.R. §§ 3.307, 3.309.

The Board concludes that the evidence submitted subsequent to 
the January 1989 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen his psychiatric disorder 
claim must be denied.

III.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

The veteran's claim of service connection for PTSD was denied 
by a November 1993 Board decision.  Evidence received since 
the Board's November 1993 decision includes a January 1998 VA 
examination indicating that the veteran suffers from PTSD.  
No diagnosis of PTSD had been present at the time of the 
November 1993 Board decision, and the Board views this new 
item of evidence as so significant that it must be reviewed 
in order to fairly decide the merits of the veteran's PTSD 
claim.  In other words, the Board finds that the evidence is 
new and material under 38 C.F.R. § 3.156.  This issue will be 
addressed further in the remand portion of this decision.


ORDER

Service connection for a skin disability, claimed as due to 
exposure to herbicides during service, is denied.

Service connection for a respiratory disorder, claimed as due 
to exposure to herbicides during service, is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder is denied.

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

Having determined that the veteran's claim for service 
connection for PTSD is reopened, the Board must adjudicate 
the veteran's PTSD claim on the merits.  Prior to doing so, 
however, the Board finds that the veteran should be afforded 
another opportunity to submit a statement concerning asserted 
stressors he faced during his service in Vietnam.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be requested to 
provide a statement containing as much 
detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  He should provide specific 
details of the claimed stressors such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

2.  The RO should make a determination 
whether the veteran engaged in combat 
with the enemy.  If combat participation 
is established, and the alleged stressors 
are related to such combat, the veteran's 
lay testimony regarding the claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
If it is determined that the veteran did 
not participate in combat with the enemy, 
or that the alleged stressors were not 
related thereto, the RO should prepare a 
summary of the veteran's noncombat 
stressor(s) and attempt to have them 
verified.

3.  If it is determined that the veteran 
engaged in combat or was exposed to a 
verified stressor in service, he should 
be afforded a VA psychiatric examination.  
The RO should specify to the examiner 
which stressors have been verified and 
may be considered.  It is imperative that 
the examiner review the claims folder 
prior to the examination.  The examiner 
should render an opinion as to whether 
the veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event or 
events experienced during service.

4.  Following the aforementioned 
development, the issue of service 
connection for PTSD should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



